Citation Nr: 1421435	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder, not otherwise specified (NOS).   


REPRESENTATION

Appellant represented by:	Robert L. Howk, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on a period of active duty for training from March 1969 to September 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Board videoconference hearing in December 2013.  A transcript of that hearing is of record.  

The Board notes that the Veteran has filed a claim for service connection for PTSD and depression but the record shows other psychiatric diagnoses.  As such, based on the evidence of record, the Board has recharacterized the issue as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorder.  The Veteran reported being physically assaulted by his drill sergeant and other recruits, being put in a gas chamber without a gas mask, and being forced to paint in an unventilated room which caused him to collapse.  The Veteran also reported being matched with recruits much larger than him in physical situations, being physically assaulted by fellow recruits during a "blanket party," and being forced to sit against a wall until he was unable to stand and was forced to stand by a much larger recruit.  See May 2008 Veteran's Statement; see also December 2013 Board hearing transcript.  

First, the Board notes that the Veteran's stressors are based on in-service personal assaults.  The Board notes that it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  The Board thus finds that an examination and opinion addressing the occurrence of the in-service stressor and the nature and etiology of any currently diagnosed psychiatric diagnosis is necessary.

Finally, as stated above, one of the Veteran's reported in-service stressors include being forced to paint in an unventilated room.  A review of the Veteran's service treatment records show a July 1969 treatment record from the Naval Hospital at Camp Pendleton that revealed the Veteran was admitted in June 1969 for a "convulsive episode".  At the time, the Veteran reported having been painting for a period of time.  Although the July 1969 hospital record is associated with the claims file, the June 1969 records from the Naval Hospital at Camp Pendleton are not associated with the file and no attempt to obtain such records has been conducted.  As such, on remand these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request that the National Personnel Records Center (NPRC) and/or any other appropriate custodian search for any separately stored service hospital records associated with the Naval Hospital at Camp Pendleton dated June 1969 pertaining to a "convulsive episode" involving the Veteran.  In the event that it is determined that the in-service hospital records are unavailable, the record should be clearly annotated to reflect this fact. 

2. After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, NOS.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and post-service treatment records, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service or whether it is at least as likely as not (i.e., 50 percent or greater probability) in his/her medical judgment that the personal assaults occurred.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran has an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, NOS, as a result of such assault(s) in service.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



